         Case 2:19-cv-00134-KJM-EFB Document 5 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12       RICHARD HAYES,                                  No. 2:19-cv-134-KJM-EFB PS
13                        Plaintiff,
14             v.                                        ORDER
15       SOUTHWEST AIRLINES; CREDIT ONE
         BANK; and FISHES & LOAVES,
16
                          Defendants.
17

18

19            On March 31, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within fourteen days. No objections were filed.1

22            The court presumes that any findings of fact are correct. See Orand v. United States, 602

23   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

24   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

25   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

26   1
       Although it appears from the file that plaintiff’s copy of the findings and recommendations was
27   returned, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court
     apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents
28   at the record address of the party is fully effective.
                                                          1
     Case 2:19-cv-00134-KJM-EFB Document 5 Filed 04/24/20 Page 2 of 2

 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3          Accordingly, IT IS ORDERED that:
 4          1. The Findings and Recommendations filed March 31, 2020, are ADOPTED; and
 5          2. This action is DISMISSED without prejudice for failure to state a claim as set forth in
 6   the February 6, 2020 order (ECF No. 3).
 7   DATED: April 23, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
